DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed March 2, 2022 has been considered.

Drawings
The drawings filed October 22, 2021 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 11 sets forth a “seat that is “a molded fiberglass covered by an upholstery”.  This appears to contradict claim 1, from which claim 11 depends, wherein the “vehicle seat” is set forth as comprising top and bottom layers of foam.  It cannot be ascertained how the seat is foam but is also “a molded fiberglass covered by an upholstery”.  As such, enablement is lacking.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “(MDI)” in line 2.  This recitation is vague as parenthesized subject matter in a claim can only be used to show identifying reference characters from the drawings.  “(MDI)” does not appear to be relevant to the drawings.  As such, the metes and bounds of the claim cannot be ascertained.  Similarly note claims 12 and 14.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (20050140199).
Note a vehicle seat (1) comprising: a seat back (3); and a seat bottom including a seat cushion (2), the seat cushion including a top foam layer (11) and a bottom foam layer (10) being of different foam materials (see lines 1-3 in ¶ 0034) that combine to absorb impact forces.
Regarding claim 6, note the seat cushion has a general square configuration with rounded front corners.  See Figure 1.
Regarding claim 9, the seat is a seat capable of use with a racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.
Regarding claim 10, the seat is a seat capable of use with a racing vehicle that is an off-road racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.

Claims 1, 4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO00/36951.
Note a vehicle seat (1) comprising: a seat back (see line 24 on page 6); and a seat bottom including a seat cushion (120, 110), the seat cushion including a top foam layer (120) and a bottom foam layer (110) being of different foam materials (see lines 14-18 on page 6, and lines 19-20 on page 10) that combine to absorb impact forces.
Regarding claim 4, note the bottom foam layer is an open-cell energy absorbing urethane foam.  See line 26 on page 9.
Regarding claim 6, note the seat cushion has a general square configuration with rounded front corners.  See Figure 1.
Regarding claim 9, the seat is a seat capable of use with a racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.
Regarding claim 10, the seat is a seat capable of use with a racing vehicle that is an off-road racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (20050140199) in view of DE102016219385A1.
The primary reference shows all claimed features of the instant invention with the exception of the top foam layer being methylenediphenyl isocyanate polyurethane foam.
The secondary reference teaches configuring a vehicle seat with a cushion that is made from methylenediphenyl isocyanate polyurethane foam.  Note as discussed in the abstract of the disclosure.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting methylenediphenyl isocyanate polyurethane foam for the foam of the top layer of the primary reference.  This modification enhances user comfort by improving seat pad texture and support.

Claim 2, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1.
The primary reference shows all claimed features of the instant invention with the exception of the top foam layer being methylenediphenyl isocyanate polyurethane foam.
The secondary reference teaches configuring a vehicle seat with a cushion that is made from methylenediphenyl isocyanate polyurethane foam.  Note as discussed in the abstract of the disclosure.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting methylenediphenyl isocyanate polyurethane foam for the foam of the top layer of the primary reference.  This modification enhances user comfort by improving seat pad texture and support.

Claim 3, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1, as applied to claim 2 above, and further in view of Matsuoka et al (5630240).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the top foam layer being 12 mm thick.
Matsuoka et al teaches configuring the top layer (6) of a vehicle seat cushion with a thickness that is between 5-15 mm.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of the Matsuoka et al by configuring the top layer with a thickness of between 5-15 mm, wherein 12 mm falls within the range taught by Matsuoka et al.  This modification provides a suitable thickness for the top layer, wherein there is no advantage gained nor any problem solved by specifically choosing 12 mm over 5-15 mm or the thickness of the top layer of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of Galbreath et al (8696067).
The primary reference shows all claimed features of the instant invention with the exception of the bottom foam layer being 38 mm thick.
The secondary reference teaches configuring bottom layer (34) of a vehicle seat cushion with a thickness that is 20 to 400 mm.  See lines 51 to 52 in column 3.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the bottom layer with a thickness of between 20 to 400 mm, wherein 38 mm falls within the range taught by the secondary reference.  This modification provides a suitable thickness for the bottom layer, wherein there is no advantage gained nor any problem solved by specifically choosing 38 mm over 20 to 400 mm or the thickness of the bottom layer of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951.
WO00/36951 shows all claimed features of the instant invention with the exception of a front edge of the seat cushion being 335 mm wide, a rear edge of the seat cushion being 350 mm wide, and a side edge of the seat cushion being 315 mm deep.
It would have been an obvious matter of choice in design to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify WO00/36951 by configuring his seat cushion with the specifically recited front, rear, and side dimensions.  This modification provides suitable dimensions for the seat cushion, wherein there is no advantage gained nor any problem solved by choosing the specifically recited dimensions over those of WO0036951.  Each of these dimensions provides equivalent function and performance, and the choice of specific dimensions is merely a design consideration.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (20050140199).
Kang et al shows all claimed features of the instant invention with the exception of a front edge of the seat cushion being 335 mm wide, a rear edge of the seat cushion being 350 mm wide, and a side edge of the seat cushion being 315 mm deep.
It would have been an obvious matter of choice in design to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify Kang et al by configuring his seat cushion with the specifically recited front, rear, and side dimensions.  This modification provides suitable dimensions for the seat cushion, wherein there is no advantage gained nor any problem solved by choosing the specifically recited dimensions over those of Kang et al.  Each of these dimensions provides equivalent function and performance, and the choice of specific dimensions is merely a design consideration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of Sasaki et al (20120252916).
The primary reference shows all claimed features of the instant invention with the exception of the seat cushion being 50 mm thick.
The secondary reference teaches configuring a seat cushion with a thickness that is 50 mm thick.  See lines 4 to 5 in ¶ 0351.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the seat cushion with a thickness of between 50 mm.  This modification provides a suitable thickness for the seat cushion, wherein there is no advantage gained nor any problem solved by specifically choosing 50 mm over the thickness of the seat cushion of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.

Claim 11, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of Keilhauer (6969114).
The primary reference shows all claimed features of the instant invention with the exception of the seat cushion seat being molded fiberglass covered by an upholstery.
The secondary reference teaches configuring a seat cushion as formed of molded fiberglass covered by an upholstery.  See lines 45 to 47 and lines 57-63 in column 3.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the seat cushion as being molded from fiberglass and covered by an upholstery.  This modification conventionally enhances structural stability of the vehicle seat.

Claim 12, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1 and Matsuoka et al (5630240) and Galbreath et al (8696067).
The primary reference shows all claimed features of the instant invention with the exception of the top foam layer being methylenediphenyl isocyanate polyurethane foam that is 12 mm thick, and the bottom foam layer being 38 mm thick.
In the primary reference, a vehicle seat (1) comprising: a seat back (see line 24 on page 6); and a seat bottom including a seat cushion (120, 110), the seat cushion including a top foam layer (120) and a bottom foam layer (110) being of different foam materials (see lines 14-18 on page 6, and lines 19-20 on page 10) that combine to absorb impact forces.  Also, note the bottom foam layer is an open-cell energy absorbing urethane foam.  See line 26 on page 9.  Also note that the seat is a seat capable of use with a racing vehicle that is an off-road racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.
DE102016219385A1 teaches configuring a vehicle seat with a cushion that is made from methylenediphenyl isocyanate polyurethane foam.  Note as discussed in the abstract of the disclosure.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting methylenediphenyl isocyanate polyurethane foam for the foam of the top layer of the primary reference.  This modification enhances user comfort by improving seat pad texture and support.
Matsuoka et al teaches configuring the top layer (6) of a vehicle seat cushion with a thickness that is between 5-15 mm.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of the Matsuoka et al by configuring the top layer with a thickness of between 5-15 mm, wherein 12 mm falls within the range taught by Matsuoka et al.  This modification provides a suitable thickness for the top layer, wherein there is no advantage gained nor any problem solved by specifically choosing 12 mm over 5-15 mm or the thickness of the top layer of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.
Galbreath et al teaches configuring bottom layer (34) of a vehicle seat cushion with a thickness that is 20 to 400 mm.  See lines 51 to 52 in column 3.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Galbreath et al by configuring the bottom layer with a thickness of between 20 to 400 mm, wherein 38 mm falls within the range taught by Galbreath et al.  This modification provides a suitable thickness for the bottom layer, wherein there is no advantage gained nor any problem solved by specifically choosing 38 mm over 20 to 400 mm or the thickness of the bottom layer of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.

Claim 13, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1, Matsuoka et al (5630240) and Galbreath et al (8696067) as applied to claim 12 above.
WO00/36951, as modified above, shows all claimed features of the instant invention with the exception of a front edge of the seat cushion being 335 mm wide, a rear edge of the seat cushion being 350 mm wide, and a side edge of the seat cushion being 315 mm deep.
It would have been an obvious matter of choice in design to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify WO00/36951 by configuring his seat cushion with the specifically recited front, rear, and side dimensions.  This modification provides suitable dimensions for the seat cushion, wherein there is no advantage gained nor any problem solved by choosing the specifically recited dimensions over those of WO0036951.  Each of these dimensions provides equivalent function and performance, and the choice of specific dimensions is merely a design consideration.

Claim 14 and 18-20, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1.
The primary reference shows all claimed features of the instant invention with the exception of the top foam layer being methylenediphenyl isocyanate polyurethane foam.
In the primary reference, note a bottom foam layer (110) of an open-cell energy absorbing urethane foam (see line 26 on page 9), and a top foam layer (120).
Regarding claim 18, note the seat cushion has a general square configuration with rounded front corners.  See Figure 1.
Regarding claim 19, the seat is a seat capable of use with a racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.
Regarding claim 20, the seat is a seat capable of use with a racing vehicle that is an off-road racing vehicle.  Note that the vehicle has not been positively claimed as part of the invention and merely represents an environment with which the invention (i.e. the vehicle seat) is intended to be used.  The vehicle recitation carries no patentable weight.
The secondary reference teaches configuring a vehicle seat with a cushion that is made from methylenediphenyl isocyanate polyurethane foam.  Note as discussed in the abstract of the disclosure.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teachings of the secondary reference by substituting methylenediphenyl isocyanate polyurethane foam for the foam of the top layer of the primary reference.  This modification enhances user comfort by improving seat pad texture and support.

Claim 15, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1, as applied to claim 14 above, and further in view of Sasaki et al (20120252916).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the seat cushion being 50 mm thick.
Sasaki et al teaches configuring a seat cushion with a thickness that is 50 mm thick.  See lines 4 to 5 in ¶ 0351.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Sasaki et al by configuring the seat cushion with a thickness of between 50 mm.  This modification provides a suitable thickness for the seat cushion, wherein there is no advantage gained nor any problem solved by specifically choosing 50 mm over the thickness of the seat cushion of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.

Claim 16, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1 and Sasaki et al (20120252916), as applied to claim 15 above, and further in view of Matsuoka et al (5630240) and Galbreath et al (8696067).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the top foam layer being 12 mm thick and the bottom foam layer being 38 mm thick.
Matsuoka et al teaches configuring the top layer (6) of a vehicle seat cushion with a thickness that is between 5-15 mm.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of the Matsuoka et al by configuring the top layer with a thickness of between 5-15 mm, wherein 12 mm falls within the range taught by Matsuoka et al.  This modification provides a suitable thickness for the top layer, wherein there is no advantage gained nor any problem solved by specifically choosing 12 mm over 5-15 mm or the thickness of the top layer of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.
Galbreath et al teaches configuring bottom layer (34) of a vehicle seat cushion with a thickness that is 20 to 400 mm.  See lines 51 to 52 in column 3.  
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Galbreath et al by configuring the bottom layer with a thickness of between 20 to 400 mm, wherein 38 mm falls within the range taught by Galbreath et al.  This modification provides a suitable thickness for the bottom layer, wherein there is no advantage gained nor any problem solved by specifically choosing 38 mm over 20 to 400 mm or the thickness of the bottom layer of the primary reference.  Each of these thicknesses provides equivalent function and performance, and the choice of specific thickness is merely a design consideration.

Claim 17, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over WO00/36951 in view of DE102016219385A1 as applied to claim 14 above.
WO00/36951, as modified above, shows all claimed features of the instant invention with the exception of a front edge of the seat cushion being 335 mm wide, a rear edge of the seat cushion being 350 mm wide, and a side edge of the seat cushion being 315 mm deep.
It would have been an obvious matter of choice in design to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify WO00/36951 by configuring his seat cushion with the specifically recited front, rear, and side dimensions.  This modification provides suitable dimensions for the seat cushion, wherein there is no advantage gained nor any problem solved by choosing the specifically recited dimensions over those of WO0036951.  Each of these dimensions provides equivalent function and performance, and the choice of specific dimensions is merely a design consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prust et al (20140182049) shows a seat cushion for use with various vehicle types including off-road vehicles and racing vehicles.  See ¶ 0090.  Maier (4951334) shows a vehicle seat with a width and length of 13” or 14” (i.e. approximately 335 mm or 350 mm).  See the second paragraph in column 4.  Goin (6481792) shows a vehicle seat having a rear edge that is wider than a front end.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




mn					/MILTON NELSON JR/June 17, 2022                                  Primary Examiner, Art Unit 3636